Filed 03/25/19                                      Case 19-20284                                                Doc 25



                                    UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF CALIFORNIA


           In re                                              )   Case No. 19-20284 - E - 7
           Duane R Zanon and                                  )   Docket Control No. AMM-1
           Carol M Zanon,                                     )   Document No. 14
                                 Debtors.                     )   Date: 03/21/2019
                                                              )   Time: 10:00 AM
                                                              )   DEPT: E



                                                         Order
           Findings of Fact and Conclusions of Law are stated in the Civil Minutes for the hearing.
                  The Motion for Relief from the Automatic Stay filed by The Bank of New York Mellon
           as Indenture Trustee for Nationstar Home Equity Loan Trust 2009-A ("Movant") having been
           presented to the court, and upon review of the pleadings, evidence, arguments of counsel, and
           good cause appearing,
                    IT IS ORDERED that the automatic stay provisions of 11 U.S.C. § 362(a) are vacated
           to allow Movant, its agents, representatives, and successors, and trustee under the trust deed, and
           any other beneficiary or trustee, and their respective agents and successors under any trust deed
           that is recorded against the real property commonly known as 28 Cherokee Road, Oroville,
           California ("Property") to secure an obligation to exercise any and all rights arising under the
           promissory note, trust deed, and applicable nonbankruptcy law to conduct a nonjudicial
           foreclosure sale and for the purchaser at any such sale to obtain possession of the Property.
                  IT IS FURTHER ORDERED that the fourteen-day stay of enforcement provided in
           Federal Rule of Bankruptcy Procedure 4001(a)(3) is not waived for cause.
                  No other or additional relief is granted.


                   March 25, 2019




           [14] - Motion for Relief from Automatic Stay [AMM-1] Filed by Creditor The Bank of New York
           Mellon (Fee Paid $181) (eFilingID: 6444765) (cjim)
